DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
The examination is in response to amendment filed on 11/21/2021.

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 11/16/2020 is acknowledged.
Per telephone interview, applicant elected species 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12 and 13 depend on claim 1 which has been amended substantially. Claim 1 recites that the plurality of light units are positioned at same corresponding angles on opposite sides of the loudspeaker assembly above a transparent surface of the integral housing and are positioned below a bottom surface portion of the loudspeaker assembly. It appears that only Fig. 4 of applicant’s drawing reads on the limitations recited in claim 1. Claims 12 and 13 recited the location of a light diffuser relative to the loudspeaker assembly. Fig. 4 and the corresponding text as originally filed fails to provide sufficient support for the limitations recited in claims 12 and 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivey et al. (hereafter Ivey; US 20110255711 A1).
Regarding claim 1, Ivey discloses a commercial lighting system, the system comprising:
an integral housing adapted to be coupled to a ceiling of a building (e.g., abstract, [0002], [0007]);
a plurality of lighting unit units (plural 82s shown in Fig. 1) mounted to the integral housing; and
a loudspeaker assembly (34) mounted to the integral housing, the loudspeaker assembly comprising a low directivity index (the divided sound from speaker are directed to different directions, [0037]), and oriented to provide an acoustic sound signal from the integral housing to a listener in an area of the building comprising the ceiling, and
wherein the plurality of lighting units (plural 82s shown in Fig. 1) are positioned at same corresponding angles on opposing sides (some of 82s are located to the left side of speaker 34 as shown in Fig. 1, and some other of 82s are located to the right side of speaker 34) of the loudspeaker assembly (34) above a transparent surface (58, [0035] ) 
Regarding claim 2, Ivey shows that the loudspeaker assembly (34) is operative to emit the acoustic sound signal corresponding to an electrical sound signal, the electrical sound signal comprising at least one of a sound masking signal, a music signal and a paging signal (e.g., [0012], [0015]).
Regarding claim 3, Ivey discloses that the loudspeaker assembly comprises a voice coil (although not shown, it is inherently in a traditional cone and magnet type of speaker) coupled to an audio emitter operative to emit the acoustic sound signal corresponding to the electrical sound signal, the audio emitter comprising a cone emitter ([0005]).
Regarding claim 5, Ivey shows that the loudspeaker assembly (34) is oriented to provide an acoustic sound signal in a direct path to the listener (from the ceiling to the listener below).
 	Regarding claim 6, Ivey shows a direct field (from ceiling to the listener below) sound masking ([0015]) loudspeaker assembly (34).
	Regarding claim 11, Ivey shows a standard ceiling tile unit ([0007]).
	Regarding claim 12, Ivey shows that the loudspeaker assembly (34) is surrounded (the area of element 56 blocks all front side of the speaker 34 as viewed from Fig. 2; https://www.collinsdictionary.com/us/dictionary/english/surround: to be present on all or nearly all sides of; encircle; or to cause to be encircled on all or nearly all sides) by a light diffuser (58, [0035]) (Figs. 1-3).

	Regarding claim 14, Ivey shows that a task light housing (the light provided for the person below the light to perform a task).
Regarding claim 17, Ivey shows the LED (e.g., [0038], [0043]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ivey.
Regarding claim 15, Ivey fails to show a circle having a diameter of 3.0 inches. Ivey teaches that the size and the shape of the housing can be varied, such as a square or rectangle ([0003]). As shown in Fig. 4 and para. [0005], a traditional audio emitter, being relatively small relative to the size of the tile, is being used. Examiner takes Official Notice that a sound emitter with 3.0 inches diameter is notoriously well known in the art. One skilled in the art would have expected that utilizing a traditional audio emitter in a specific size, such as 3.0 inches in diameter, would not produce any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify Ivey by selecting a traditional sound emitter that would fit the size of a tile, such as having a 3 inches diameter, in order to provide a small/compact combo unit, .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ivey in view of Calisi et al. (hereafter Calisi; US 9596539 B1).
Regarding claim 16, Ivey fails to provide the claimed masking spectrum. Ivey teaches a general sound masking. It was well known in the art that one of the purposes of sound masking is to prevent eavesdropping. The exact masking spectrum is related to the spectrum of the sound source to be masked, such as telephone conversation, that needs to be shielded from unauthorized listening. Calisi is cited here to provide an example of the spectrum that reads on the claimed spectrum (col. 5, lines 25-46). Thus, it would have been obvious to one of ordinary skill in the art to modify Ivey by generating masking signal in a spectrum, such as those specified in Calisi in order to successfully providing the masking effect.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654